PER CURIAM.
Thomas K. Mangelsdorf, Arnold J. Levin, and Roslyn J. Levin appeal the judgment of the Circuit Court of St. Louis County affirming the order of the State Tax Commission of Missouri, which upheld the decision of the St. Louis County Board of Equalization sustaining the assessments made by Jake Zimmerman, Assessor for St. Louis County, Missouri. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).